(Por la Corte, a propuesta del
Juez Presidente Sr. Del Toro.)
Examinada la moción del apelado de octubre 21, 1941, vista con la sola asistencia del apelante por su abogado en noviembre 17 último, solicitando la desestimación de la apelación por frívola, y examinados los demás documentos presentados en apoyo de la misma y el alegato del apelante, no estando convencido el tribunal de que el recurso in-terpuesto sea claramente frívolo, no ha lugar.
El Juez Asociado Sr. Todd, Jr. no intervino.
En los siguientes casos, el tribunal se negó a desestimar por frí-volos los recursos, por no estar convencido de que lo fueran o porque claramente no lo son:
Núms. 8391, 8379, 8441, y 8475.